—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered December 21, 1994, convicting him of robbery in the first degree (five counts) and attempted robbery in the first degree, upon a jury verdict, and sentencing him to five consecutive terms of 121/2 to 25 years imprisonment for each of the convictions of robbery in the first degree and a term of 71h to 15 years imprisonment for the conviction of attempted robbery in the first degree, to run consecutive to the sentences imposed for robbery in the first degree.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by providing that the sentences imposed for the conviction of robbery in the first degree under count one and attempted robbery in the first degree under count two of the indictment shall run concurrent with each other, the sentences imposed for the convictions of robbery in the first degree under counts three and four of the indictment shall run concurrent with each other, and the sentences imposed for the convictions of robbery in the first degree under counts five and six of the indictment, shall run concurrent with each other; as so modified, the judgment is affirmed.
In three separate incidents, the defendant, acting alone or with accomplices, brandished a gun and robbed a total of six victims, who were sanitation workers and Emergency Medical Service Technicians, as they were performing their jobs. While it is not improper to impose consecutive sentences for crimes *338against each of the six victims (see, People v Williams, 120 AD2d 630), under the circumstances of this case, we find the defendant’s sentence wa,s excessive to the extent indicated herein.
The defendant’s remaining contention is unpreserved for appellate review (see, People v Yut Wai Tom, 53 NY2d 44) and we decline to reach it in the exercise of our interest of justice jurisdiction. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.